Citation Nr: 0032386	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-17 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an extension beyond January 31, 1999 of a 
temporary total disability rating based on a period of 
convalescence pursuant to 38 C.F.R. § 4.30 (2000).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the RO construed statements in the 
veteran's August 1999 substantive appeal as expressing 
disagreement with the 20 percent evaluation assigned 
following the convalescent period in the March 1999 rating 
decision.  The RO issued the veteran and his representative a 
statement of the case on that issue in January 2000.  The 
attached letter explained that the veteran was required to 
submit a VA Form 9 to perfect his appeal.  Review of the 
record reveals no such form or other sufficient 
correspondence.  Accordingly, that issue is not currently 
before the Board on appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran underwent arthroscopic surgery on his 
service-connected right shoulder on December 7, 1998.  His 
private physician released him to return to work on full duty 
effective February 1, 1999.     

3.  In a March 1999 rating decision, the RO granted temporary 
total disability benefits pursuant to 38 C.F.R. § 4.30 
effective from December 7, 1998 to January 31, 1999.  

4.  There is no medical evidence demonstrating a need for 
convalescence beyond January 31, 1999.    



CONCLUSION OF LAW

The criteria for an extension beyond January 31, 1999 of a 
temporary total disability rating based on a period of 
convalescence have not been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.30 
(2000).   	 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  Moreover, there is no indication 
that the Board current evaluation of the veteran's claim will 
result in prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

Factual Background

Medical records from C. W. Breckenridge, M.D., show that the 
veteran underwent arthroscopic surgery on his service-
connected right shoulder on December 7, 1998.  A statement 
completed by Dr. Breckenridge in January 1999 indicated that 
the veteran was released to return to work on full duty 
effective February 1, 1999.     

In a March 1999 rating decision, the RO granted temporary 
total disability benefits pursuant to 38 C.F.R. § 4.30 from 
December 7, 1998, the date of the procedure through January 
31, 1999.  As of February 1, 1999, it restored the 20 percent 
disability evaluation.  The veteran timely appealed that 
decision.  

In his April 1999 notice of disagreement, the veteran 
indicated that the doctor placed him on convalescence for two 
months due to the seriousness of the procedure and the nature 
of his job as a postal worker.  In the August 1999 
substantive appeal, he stated that he was on convalescence 
for approximately two months but only got paid for one.  He 
returned to work on February 7, 1999.   

Analysis

A temporary total disability rating will be assigned when it 
is established by report at hospital discharge or outpatient 
release that specified conditions are met.  38 C.F.R. § 4.30 
(2000).  A temporary total rating is assigned under 38 C.F.R. 
§ 4.30 if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; or (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

A total rating is effective from the date of hospital 
admission or outpatient treatment and continues for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  
38 C.F.R. § 4.30.  Reduction or termination of a total rating 
under § 4.30 is not subject to the notice provisions of 
38 C.F.R. § 3.105(e). Id.  Upon the expiration of the total 
rating period, the appropriate schedular evaluation will be 
assigned. Id.  If inadequate evidence precludes assigning a 
schedular evaluation, a physical examination will be 
scheduled and its results considered prior to the termination 
of the total rating. Id. 

In this case, the veteran's physician specifically released 
him to return to work on full duty on February 1, 1999.  
There is no medical evidence demonstrating a need for 
convalescence past that date.  Although the veteran states 
that he actually returned to work on February 7, there is no 
medical evidence to suggest that the delay was due to medical 
reasons associated with the right shoulder surgery.  
Accordingly, the Board finds that the preponderance of the 
evidence is against extending the temporary total rating for 
convalescence beyond January 31, 1999.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.30.

The veteran claims that, although he required approximately 
two months of convalescence, he got paid for only one month.  
The Board wishes to clarify that, despite the beginning 
effective date assigned, actual payment for a temporary total 
disability rating as set by VA regulation begins on the first 
day of the month following the surgery.  38 C.F.R. § 4.30.  
Therefore, in this case, although the temporary total 
disability rating was assigned effective from December 7, 
1998, VA regulations only permit payment of the total 
disability benefits from January 1, 1999.  

	
ORDER

An extension beyond January 31, 1999, of a temporary total 
disability rating based on a period of convalescence 
following surgery in December 1998 pursuant to 38 C.F.R. § 
4.30 is denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

